Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/20 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 4, 6-13, 15-18, and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Rendering Techniques of Final Fantasy XV” by Sharif Elcott, et al. (hereinafter Elcott) in view of “Rendering Techniques of Final Fantasy XV” by Masayoshi Miyamoto, et al (hereinafter Miyamoto).

The limitations “precomputing, by the computing system, a first set of global illumination information based on the first set of static lighting information … precomputing, by the computing system,  a second set of global illumination information based on the second set of static lighting information … blending, by the computing system, the first set of global illumination information and the second set of global illumination information to derive a blended set of global illumination information … and rendering, by the computing system, the scene based on the blended set of global 
The limitations (addressed out of order) “wherein the first set of global information comprises a first set of light probe data associated with a first set of spherical harmonics coefficients … wherein the second set of global information comprises a second set of light probe data associated with a set of spherical harmonics coefficients … wherein the first set of light probe data and the second set of light probe data are blended based on an interpolation of at least one spherical harmonics coefficient of the first set of global illumination information and at least one corresponding spherical harmonics coefficient of the second set of global illumination information” are taught by Elcott (Elcott, section 2.1, paragraphs 1-3, indicates that the local light probes store ambient diffuse lighting using irradiance volumes stored as spherical harmonics, where, as noted above the blending is between the light probe data from multiple light probe grids.  Further, although one of ordinary skill in the art would know that spherical harmonic representation relies on coefficients, as well as that 

    PNG
    media_image1.png
    456
    808
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    461
    815
    media_image2.png
    Greyscale


Regarding claim 3, the limitation “wherein the first set of global information comprises a first set of reflection probe data, the second set of global information comprises a second set of reflection probe data, and blending the first set of global illumination information and the second set of global illumination comprises blending the first set of reflection probe and the second set of reflection probe data” are taught by Elcott (Elcott’s system uses a plurality of local reflection probes, where the light probe data is blended to illuminate the scene for rendering, e.g. section 2.2, paragraphs 2, 3, 6.  That is, for each local reflection probe, there is a plurality of sets of global 
Regarding claim 5, the limitation “wherein the blended set of global illumination information changes over time as the scene is being rendered” is taught by Elcott (Elcott’s system changes the blending over time in two ways.  First, to support moving vehicle type environments which move and rotate relative to the outside environment, Elcott’s system changes the blending of light probes by rotating the spherical harmonic data of a local environment light probe relative to the sky, as in section 2.1.1.  Second, Elcott’s system accounts for changes in both time and weather by blending between different sets of global illumination information corresponding to different times of day and weather conditions, as in section 2.2, paragraphs 2, 3, 6.)
Regarding claim 6, the limitation “by changing a first weight associated with the first set of global illumination information over time as the scene is being rendered” is taught by Elcott (As discussed in the claim 5 rejection above, Elcott’s system adjusts the weights between local light probes, both by adjusting a rotation weight for moving environments, e.g. section 2.1.1, and adjusting a blending weight between different sets of global illumination information corresponding to different times of day and weather conditions, e.g. section 2.2)
Regarding claim 7, the limitation “rendering the scene in a real-time immersive application based on the blended set of global illumination information” is taught by Elcott (Final Fantasy XV is a real-time immersive game, e.g. figure 1, right.)

Regarding claim 9, the limitation “wherein the global illumination information undergoes further processing prior to blending the first set of global illumination information and the second set of global illumination information, and further wherein the further processing comprises at least one of: down-sampling the first set of global illumination data” is taught by Elcott (Elcott’s system blends a set of global illumination representing static lighting for the reflection probe, section 2.2, paragraphs 4, 5, with the blended global illumination information from the sky cube map, section 2.2, paragraphs 6, 7.  Further, the static lighting is filtered to generate a mip chain from which a 
The limitation “wherein the further processing comprises at least one of: … caching the first set of global illumination information and the second set of global illumination information” is taught by Elcott (Elcott’s system stores the light probe data for use at runtime, as described in sections 2.1, 2.2.  As claimed, there is no distinction between storing the first and second sets of global illumination information, and “caching” said information, because the broadest reasonable interpretation of “caching”, per se, could include mere storage for later use.)
Regarding claim 10, the limitations “further comprising receiving dynamic light information associated with one or more dynamic lights and dynamic scene information associated with one or more dynamic objects to be computed at runtime, wherein rendering the scene is performed further based on the dynamic light information and the dynamic scene information” are taught by Elcott (Elcott’s system includes one or more dynamic lights, e.g. section 2.2 generates illumination conditions corresponding to a specific, i.e. received, time of day and weather conditions for the sun/sky lighting, corresponding to at least one dynamic light.  Further, the indoor lighting may vary, e.g. as shown in figure 2, the overhead light may or may not be on in the scene.  Further, the scenes in the game include dynamic objects, e.g. game characters, which are lit according to the current illumination conditions, e.g. figure 1 right, as well as moving vehicle environments, e.g. section 2.1.1.  That is, the game scenes include dynamic 
Regarding claims 11 and 16, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, except requiring programmed processor implementation, which is taught by Elcott, e.g. section 2.1, paragraph 4, indicating different rendering settings for console builds.  That is, the system is available for execution on consoles, as well as implicitly on PCs having sufficient power for the improved operation.  Further, it is noted that Final Fantasy XV is a well-known video game title, i.e. a piece of software sold by developers for execution on a user’s computing device.
Regarding claims 12 and 17, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 2 above.
Regarding claims 13 and 18, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 3 above.
Regarding claims 15 and 20, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 5 above.
	Regarding claim 21, the limitation “wherein the interpolation is a linear interpolation of the at least one spherical harmonics coefficient of the first set of global illumination information and the at least one corresponding spherical harmonics coefficient of the second set of global illumination information” is taught by Elcott in view of Miyamoto (As noted in the claim 1 rejection above, Elcott does not explicitly refer to spherical harmonic coefficients or interpolation thereof.  However, Miyamoto describes 

    PNG
    media_image1.png
    456
    808
    media_image1.png
    Greyscale

Regarding claims 22 and 23, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 21 above.

Response to Arguments
Applicant's arguments filed 12/29/20 have been fully considered but they are not persuasive.
Applicant’s arguments were responded to in the 1/13/21 Advisory Action, and are herein incorporated by reference.  Applicant has not provided additional remarks disputing the Advisory Action response, and therefore the same references describing the Final Fantasy XV rendering system are applied.  As noted above, although one of ordinary skill in the art would understand the claim limitations to be disclosed by Elcott, Elcott does not explicitly describe these aspects of the Final Fantasy XV rendering system, while Miyamoto, describing the same Final 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335.  The examiner can normally be reached on 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ROBERT BADER/Primary Examiner, Art Unit 2619